Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-22 are currently pending and are addressed below.
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 9-11, 14, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mineta (US 2011/0246004).

Regarding claim 1: 
Mineta teaches a method, for a wireless device (Service provider and probe vehicle 200 may communicate wirelessly, see at least ¶0055, Fig. 2), to determine one or more preferred routes (minimum energy routes, see at least abstract, ¶0001) for an electric vehicle powered by a battery (see at least ¶0004-0006, ¶0046), the method comprising: 
determining a plurality of candidate routes from a starting point to a destination (possible routes, see at least ¶0048, ¶0110, ¶0130), wherein: 
each candidate route includes one or more segments (routes divided into segments, see at least ¶0048), and 
each segment is associated with a slope and a distance (see at least ¶0076-0078); 
for each candidate route, estimating a route battery discharge amount and a route duration of travel based on a discharge profile for the battery (battery charge/discharge table, see at least Fig. 6, ¶0078-0079) and the slopes and distances associated with the segments included in the candidate route (see at least Fig. 6, ¶0076-0079); and 
selecting one or more preferred routes, from the candidate routes, based on a current state of charge (SOC) for the battery (see at least ¶0010-11, ¶0067), the route battery discharge amounts (see at least ¶0127-0128).
Mineta further teaches selecting a route based on duration of travel and traffic (see at least ¶0117, ¶0128).
Mineta does not explicitly teach selecting a route based on all factors as claimed.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the eco-routing system and method as taught by Mineta by including some consideration of route duration, as is well-known in the art, as suggested by Mineta in order to provide an optimal route minimizing energy usage, while not ignoring route duration, to prevent situations where an unacceptably large delay may occur on an energy efficient route due to temporary road closures, traffic, etc.

Regarding claims 4 and 14:
Mineta further teaches wherein estimating the route battery discharge amounts and the route durations of travel comprises: for each candidate route, determining the route battery discharge amount based on a sum of segment battery discharge amounts for the respective segments of the candidate route; and for each candidate route, determining the route duration of travel based on a sum of segment durations of travel for the respective segments of the candidate route (see at least ¶0050, Fig. 22-23).

Regarding claims 9 and 19:
Mineta further teaches retrieving map information from a remote database (energy and map database 104, 106, see at least Fig. 1, Fig. 2) via a connection with a wide-area wireless network (Network 202 Fig. 2); and determining the plurality of candidate routes comprises determining the slopes associated with the respective segments of the candidate routes based on slope information and/or elevation information included in the map information (see at least ¶0093).

Regarding claims 10 and 20:
Mineta further teaches retrieving the SOC and the discharge profile from the vehicle or the battery via one of the following: a connection with a wide-area wireless network; a short-range wireless connection to the vehicle or the battery; or a wired connection to the vehicle or the battery (see at least ¶0055, ¶0064-0067, ¶0109).

Regarding claim 11:
Mineta teaches a wireless device (Service provider and probe vehicle 200 may communicate wirelessly, see at least ¶0055, Fig. 2) configured to determine one or more preferred routes (minimum energy routes, see at least abstract, ¶0001) for an electric vehicle powered by a battery (see at least ¶0004-0006, ¶0046), the wireless device comprising: 
communication circuitry configured to communicate with at least one of the vehicle and the battery (see at least Fig. 2, ¶0043-0044, ¶0055); and 
processing circuitry operably coupled to the communication circuitry (service provider 100), whereby the processing circuitry is operable to: 
determine a plurality of candidate routes from a starting point to a destination (possible routes, see at least ¶0048, ¶0110, ¶0130), wherein: 
each candidate route includes one or more segments (routes divided into segments, see at least ¶0048), and each segment is associated with a slope and a distance (see at least ¶0076-0078); 
for each candidate route, estimate a route battery discharge amount and a route duration of travel based on a discharge profile for the battery (battery charge/discharge table, see at least Fig. 6, ¶0078-0079) and the slopes and distances associated with the segments included in the candidate route (see at least Fig. 6, ¶0076-0079); and 
select one or more preferred routes, from the candidate routes, based on a current state of charge (SOC) for the battery  (see at least ¶0010-11, ¶0067), the route battery discharge amounts (see at least ¶0127-0128).
Mineta further teaches selecting a route based on duration of travel and traffic (see at least ¶0117, ¶0128).
Mineta does not explicitly teach selecting a route based on all factors as claimed.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the eco-routing system and method as taught by Mineta by including some consideration of route duration, as is well-known in the art, as suggested by Mineta in order to provide an optimal route minimizing energy usage, while not ignoring route duration, to prevent situations where an unacceptably large delay may occur on an energy efficient route due to temporary road closures, traffic, etc.

Regarding claims 21-22, Mineta teaches an electric vehicle and computer readable medium as in claim 1 and 11 above.

Claim Rejections - 35 USC § 103
Claims 2-3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mineta as applied to claim 1 above, and further in view of Rahbari Asr at al. (US 2019/0178678).

Regarding claims 2 and 12:
Mineta teaches the limitations as in claim 1 above. Mineta further teaches estimating the route battery discharge amounts and the route durations of travel comprises determining, for each segment, a plurality of candidate tuples, wherein each candidate tuple includes: a segment travel at a speed associated with the corresponding discharge current level and with the segment slope, and a segment battery discharge amount (see at least battery charge/discharge table for segments of the route based on different speed ranges, Fig. 6, ¶0079).
Mineta does not explicitly teach a duration of travel for a segment, however Mineta at least implicitly teaches at least a range of travel durations based on the distance of each segment and the speed ranges.
Mineta does not teach the discharge profile comprising a plurality of discharge current levels. 

	Rahbari teaches a system and method of determining optimal routes for electric vehicles including basing routing and charging decisions on battery charge/discharge profiles including charge and discharge rates based on environmental and operating conditions. The Examiner further notes that battery charge/discharge profiles are known aspects of battery design and operation control, which reference multiple current levels against discharge/charge amounts. 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention was filed to modify the route segment charge/discharge profiles as taught by Mineta with the battery charge/discharge profiles as taught by Rahbari in order to provide accurate, custom routing and energy consumption estimates based on a particular vehicle and battery type.


Regarding claims 3 and 13:
Mineta further teaches wherein estimating the route battery discharge amounts and route durations of travel further comprises selecting one of the candidate tuples for each segment based on one of the following criteria: minimum segment battery discharge amount; minimum segment duration of travel; minimum segment battery discharge amount subject to a segment duration of travel less than a first threshold; or minimum segment duration of travel subject to a segment battery discharge amount less than a second threshold (see at least Fig. 17, abstract, ¶0001-0002).

Claim Rejections - 35 USC § 103
Claims 5-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mineta as applied to claim 1 above, in view of Teske (US 2019/0383637)).

Regarding claims 5 and 15:
Mineta teaches the limitations as in claim 1 above. 
Mineta further teaches the preferred routes having minimum durations (see at least Fig. 17).
Mineta does not explicitly teach the minimum route having charging characteristics as claimed. 
However, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to determine, based on Mineta’s teaching of determining state of charge and energy consumption on a route, to only provide routing options that the vehicle is capable of completing.


Regarding claims 6 and 16:
Mineta teaches the limitations as in claim 1 and 11 above. Mineta further teaches wherein the one or more preferred routes comprise a plurality of preferred routes (see at least Fig. 20, ¶0131-0133).
Mineta does not explicitly teach displaying the routes including the claimed information to a user and receiving a selection of the route from the user.
Teske teaches a system and method of determining a route for an electric vehicle including charging stops when necessary wherein the method further comprises: displaying information about the plurality of preferred routes to a user (see at least Fig. 13, “list”, ¶0080-0081), wherein the displayed information for each preferred route includes a route duration of travel and an indication of whether the route can be completed with the current SOC (routes including charging stops, Fig. 11, 13); and receiving, from the user, a selection of one of the preferred routes (selecting routes, see at least ¶0080-0081).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the EV routing system and method as taught by Mineta with the technique of providing a plurality of route options for the user to select from and corresponding data about the routes in order to allow a user to decide from among multiple plausible routes based on preference.

Regarding claims 7 and 17:
Teske further teaches wherein the displayed information for each preferred route also includes one or more of the following: locations of one or more charging stations in relation to the preferred route; occupancy or availability of the charging stations; charging capability of the charging stations; and any user incentives associated with the preferred route (locations of charging stations, compatible adapter types, see at least Fig. 10,13, 16, ¶0080-0081).

Regarding claims 8 and 18:
Teske teaches the limitations as in claim 7. Teske is silent as to battery exchange stations. However, the Examiner notes that battery charging stations and battery exchanging stations are obvious variants of one another, as known functional equivalents based on known options of providing energy to electric vehicles. (See cited references Nikulin and Hershkovitz).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the routing system and method as taught by Mineta and Teske to provide information for battery exchange locations for vehicles equipped for swappable batteries in order to provide for the functional equivalent recharging technology depending on vehicle type.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hershkovitz et al. (US 2010/0094496) and Nikulin (US 2018/0143029) both discuss displaying routing and mapping information including battery exchange stations along a route.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ryan Rink/           Primary Examiner, Art Unit 3664